                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                     CIVIL CASE NO. 3:19-cv-00709-MR


RICHARD BOLEN,                   )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                       ORDER
                                 )
FNU SMITH, et al.,               )
                                 )
               Defendants.       )
________________________________ )

         THIS MATTER is before the Court on a Notice filed by the North

Carolina Department of Public Safety (NCDPS). [Doc. 15].

         The pro se incarcerated Plaintiff, who is proceeding in forma pauperis,

filed this civil rights action pursuant to 42 U.S.C. § 1983 about an incident

that allegedly occurred at the Lanesboro Correctional Institution1 on

February 4, 2017.          The Complaint passed initial review on claims that

correctional officers FNU Dees, FNU Hildreth, and FNU Smith were

deliberately indifferent to Plaintiff’s health and safety with regards to a fire in

Plaintiff’s cell. [Doc. 9]. The Clerk issued a Request for Waiver of Service

to NCDPS on September 21, 2020 pursuant to LCvR 4.3. [Doc. 10].


1   Now Anson Correctional Institution.




           Case 3:19-cv-00709-MR Document 16 Filed 11/23/20 Page 1 of 2
         NCDPS’s present Notice explains that, after reviewing the available

records2 and scanty information in the Complaint, counsel is unable to

identify the individuals whom Plaintiff intends to sue.

         IT IS THEREFORE ORDERED that Plaintiff shall file a Notice within

thirty (30) days of this Order providing additional information so that the

individuals Plaintiff wishes to sue can be identified and served. Failure to

timely comply with this Order will likely lead to the dismissal of this action

without prejudice.

         IT IS SO ORDERED.
                                        Signed: November 23, 2020




2   NCDPS has attached the Incident Report to the Notice. [Doc. 15-1].
                                           2



           Case 3:19-cv-00709-MR Document 16 Filed 11/23/20 Page 2 of 2
